 
Exhibit 10.12
 

 
OMNIBUS AMENDMENT TO GUARANTY AGREEMENTS
 
This Omnibus Amendment to Guaranty Agreements (the “Amendment”) dated as of
February 26, 2010, is made by Gulfstream Connection, Inc., a Florida corporation
(“GCI”), Gulfstream International Airlines, Inc., a Florida corporation (“GIA”),
Gulfstream Training Academy, Inc., a Florida corporation (“GTA”) and GIA
Holdings Corp., a Delaware corporation (“Holdings”, and collectively and
individually with GCI, GIA and GTA, the “Guarantor” or the “Guarantors”)) for
the benefit of Shelter Island Opportunity Fund, LLC (together with its permitted
assigns, the “Purchaser”).
 
The Purchaser and Gulfstream International Group, Inc., a Delaware corporation
(the “Company”), are parties to a certain Securities Purchase Agreement dated as
of August 31, 2008 (as the same may be amended, supplemented or restated from
time to time, the “Securities Purchase Agreement”) pursuant to which the
Purchaser agreed to purchase from the Company the Debenture (as defined in the
Securities Purchase Agreement), subject to the terms and conditions thereof.
 
To induce Purchaser to enter into the Securities Purchase Agreement, Guarantors
executed the following Guaranty agreements in favor of Purchaser: (i) that
certain Guaranty executed by GCI in favor of Purchaser dated as of August 31,
2008 (the “GCI Guaranty”); (ii) that certain Guaranty executed by GIA in favor
of Purchaser dated as of August 31, 2008 (the “GIA Guaranty”); (iii) that
certain Guaranty executed by GTA in favor of Purchaser dated as of August 31,
2008 (the “GTA Guaranty”); and (iv) that certain Guaranty executed by Holdings
in favor of Purchaser dated as of August 31, 2008 (the “Holdings Guaranty”, and
individually and collectively with the GCI Guaranty, the GIA Guaranty and the
GTA Guaranty, the “Existing Guaranty” or the “Existing Guarantees”).
 
Company has requested that Purchaser forebear from exercising certain of its
rights and remedies under the Securities Purchase Agreement and the Debenture
and amend certain terms and conditions of the Debenture pursuant to that certain
Forbearance Agreement and Amendment to Debenture between Purchaser and Company
of even date herewith (the “Forbearance Agreement”).  All references to the
Debenture herein shall refer to the Debenture as amended by the Forbearance
Agreement.
 
To induce Purchaser to enter into the Forbearance Agreement, Company has offered
that Guarantors will amend the Existing Guarantees as set forth in this
Amendment.  All references to the Existing Guaranty herein shall refer to the
Existing Guaranty as amended hereby.  Capitalized terms used herein, but not
specifically defined herein, shall have the meanings provided for such terms in
the Existing Guaranty.
 
ACCORDINGLY, Guarantors, in consideration of the premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, hereby agrees as follows:
 
1

--------------------------------------------------------------------------------


 
1.           As of the date hereof, the definition of “Obligations” set forth in
Section 1 of each Existing Guaranty is amended and restated in its entirety to
read as follows:
 
“Obligations” mean, in addition to all other costs and expenses of collection
incurred by Purchaser in enforcing any of such Obligations and/or this Guaranty,
all of the liabilities and obligations (primary, secondary, direct, contingent,
sole, joint or several) due or to become due, that are now or may hereafter
contracted or acquired, of the Company to the Purchaser under this Guaranty,
each other Transaction Document and that certain promissory note dated as of
February 26, 2010 in the amount of $250,000 made by Company in favor of
Purchaser (the “Note”) , in each case, whether now or hereafter existing,
voluntary or involuntary, direct or indirect, absolute or contingent, liquidated
or unliquidated, whether or not jointly owned with others, and whether or not
from time to time decreased or extinguished and later increased, created or
incurred, and all or any portion of such obligations or liabilities that are
paid, to the extent all or any part of such payment is avoided or recovered
directly or indirectly from the Purchaser as a preference, fraudulent transfer
or otherwise as such obligations may be amended, supplemented, converted,
extended or modified from time to time.  Without limiting the generality of the
foregoing, the term “Obligations” shall include all debts, obligations or
liabilities now or hereafter existing, absolute or contingent of the Company to
the Purchaser, whether voluntary or involuntary, whether due or not due, or
whether incurred directly or indirectly or acquired by the Purchaser by
assignment or otherwise, whether arising under the (i) Transaction Documents,
(ii) Note, or (iii) otherwise, including, without limitation: (a) principal of,
and interest on the Debentures, the Note and the loans extended pursuant
thereto; (b) any and all other fees, indemnities, costs, obligations and
liabilities of the Company from time to time under or in connection with this
Guaranty, the Note, the Debentures and any other Transaction Documents; and (c)
all amounts (including but not limited to post-petition interest) in respect of
the foregoing that would be payable but for the fact that the obligations to pay
such amounts are unenforceable or not allowable due to the existence of a
bankruptcy, reorganization or similar proceeding involving the Company.
 
2.           Guarantors affirm that as of the date hereof there exists no
defense, set-off, recoupment, claim or counterclaim of any nature whatsoever to
the Existing Guarantees and that the obligations and liability of each Guarantor
under its respective Existing Guaranty, and the covenants, representations and
warranties of such Guarantor thereunder, remain absolute, unconditional and in
full force and effect.  To the extent that any such defenses, claims or
counterclaims against the Purchaser may exist, Guarantors waive and release the
Purchaser from same.
 
3.           Guarantors further acknowledge and agree that Security Agreements
executed by each Guarantor on August 31, 2008 in favor of Purchaser also secure
the Obligations due and owing under the Note.
 
4.           All other terms and conditions of the Existing Guarantees remain
unchanged and in full force and effect.
 
REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK
 
2

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, this Amendment has been duly executed as of the date first
written above.
 

  GULFSTREAM CONNECTION, INC.          
 
By:
/s/ David F. Hackett            Name David F. Hackett       Title President    
                        GULFSTREAM INTERNATIONAL AIRLINES, INC.             By:
/s/ David F. Hackett            Name: David F. Hackett       Title: President  
                          GULFSTREAM TRAINING ACADEMY, INC.             By: /s/
Thomas P. Cooper       Name: Thomas P. Cooper       Title: Corporate Secretary  
                  GIA HOLDINGS, CORP.             By: /s/ David F. Hackett     
      Name: David F. Hackett       Title: President                     SHELTER
ISLAND OPPORTUNITY FUND, LLC             By:  /s/ Michael Coiley        
Name:  Michael Coiley       Title: Authorized Signor  

 
3

--------------------------------------------------------------------------------

